Accreditation and market surveillance relating to the marketing of products - Common framework for the marketing of products - Application of certain national technical rules to products lawfully marketed in another Member State - Safety marking on consumer products (debate)
(FR) The next item is the joint debate on the following reports:
report by André Brie, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a regulation of the European Parliament and the Council setting out the requirements for accreditation and market surveillance relating to the marketing of products - C6-0068/2007 -,
report by Christel Schaldemose, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a decision of the European Parliament and the Council on a common framework for the marketing of products - C6-0067/2007 -
and the report by Alexander Stubb, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a regulation of the European Parliament and the Council laying down procedures relating to the application of certain national technical rules to products lawfully marketed in another Member State and repealing Decision 3052/95/CE - C6-0065/2007 -,
as well as the following oral question:
oral question to the Commission by Arlene McCarthy, on behalf of the Committee on the Internal Market and Consumer Protection, concerning safety marking on consumer products - B6-0009/2008).
rapporteur. - (DE) Madam President, Commissioner, representatives of the Presidency, ladies and gentlemen, the subject matter and legal intricacies of the Regulation on accreditation and market surveillance are complex, and it has all the appearances of a very dry and largely technical instrument. There can be no doubt, however, that it has highly significant political implications for consumers and for the European economy as a whole. The problems which prompted the Commission to draft its proposal and which underlie the numerous amendments and decisions adopted by the Committee on the Internal Market and Consumer Protection in the course of its debates are plain for all to see. I shall confine my remarks to three specific issues.
Firstly, accreditation has not hitherto been regulated on a European scale, although it is practised in most Member States and significantly affects the performance of market-surveillance authorities. Given the internal market and free movement of goods in the EU, it is extremely important to consumers that the evident differences in the quality and effectiveness of market-surveillance authorities should be harmonised upwards by means of European rules governing accreditation bodies. To this end, the European Parliament has gone beyond the Commission proposal with a view to imposing distinctly more stringent obligations on these bodies and on the Member States. The Regulation clearly prohibits the commercialisation of accreditation bodies, stipulates that they must operate on a non-profit basis and must not compete with other bodies and enshrines their independence and their status as public authorities.
Secondly, although the safety and protection of consumers and the environment are regulated by numerous European guidelines and other binding standards, last year's case involving the US toy manufacturer Martell, and not only that case, showed that current practice is unsatisfactory in many instances and, moreover, that there are wide divergences in the enforcement of the rules at Europe's borders and within the European market, surveillance in some cases being inadequate. There is, of course, a need for changes and improvements to individual directives, such as the Toy Safety Directive. The main objective of the Commission in its proposal for a regulation, however, was to improve, strengthen and harmonise the system of market surveillance. The European Parliament not only shared this position but also developed many aspects of it, substantially fleshing out and tightening the obligations on Member States and market-surveillance authorities, including the requirements relating to cooperation with customs authorities. In our view, that also implied a strict disclosure obligation for the authorities and provisions on public freedom of information. I am pleased that the Council and the Commission have responded to this concern of Parliament.
Thirdly, I personally believe that Parliament's greatest success and the most significant improvement we have achieved has been the inclusion of consumer goods. The advantages of this Regulation, which lie in its strictly binding nature, can be combined with the advantages of the General Product Safety Directive, which include highly detailed consumer-protection measures, albeit with minimal binding force. This was the most difficult area of our discussions and negotiations with the Commission and the Council in both legal and technical terms. The fruitful outcome was undoubtedly due to the fact that, although the three institutions favoured different approaches, they agreed on the aims of greater protection of consumers and more effective market surveillance. For this reason I would also like to thank Commissioners Kuneva and Verheugen, the Commission staff and our negotiating partners from the German and Portuguese Presidencies and particularly from the Slovenian Presidency for their intensive, constructive and considerate cooperation. May I also take this opportunity to record my gratitude to the late Michel Ayral, who was involved in organising most of this cooperation, which makes his recent death an even greater loss for us all. I can endorse the view of the Presidency that the outcome could scarcely have been achieved by now without the overarching cooperation of the three most recent incumbents of the Presidency.
The legal basis for consumer health and safety, for protection of the environment and for appropriate product quality has been significantly reinforced by this Regulation. It is up to the Member States and the Commission now to take the opportunities it offers to achieve tangible improvements for consumers. Let me also express my special thanks to the shadow rapporteurs, Christel Schaldemose und Alexander Stubb, for their exemplary cooperation in the preparation of this package.
Rapporteur. - (DA) Madam President, Commissioner, President-in-Office, ladies and gentlemen, I would like to begin by thanking you all for the fantastic collaboration we have had in connection with the work on this package. It has been exciting in many ways. As the shadow rapporteurs know, this has been my first report during my time in Parliament and it has been a good learning experience. It has also been very challenging to work on three reports and therefore also with other rapporteurs. It has been exciting!
The fact that we have had three reports that have overlapped in certain areas has ultimately benefited our work, as we now have a coherent piece of legislation for the internal market, which will strengthen this market. There is considerable discussion concerning better legislation, and although the Commission has undoubtedly scratched its head at times during our negotiations, I would nevertheless venture to say that our work here is an example of a good process. We have all worked together very effectively and achieved a good result from this. We have, on the other hand, also had very many meetings to reach this point.
I would like to highlight three things that we have campaigned for from Parliament's side in connection with this framework for the marketing of products; three things that we have worked through and that are important in enabling us now to support the compromise we have reached and be quite satisfied with it. Firstly, I think that it has been a great victory for consumers that we have strengthened the requirements imposed on enterprises throughout the supply chain. Everyone who comes into contact with a product will be responsible for ensuring that that product is safe and meets EU requirements. This applies equally to the manufacturer in China, the importer in Cologne or the distributor in Copenhagen. This also means quite specifically that an importer will no longer be able to claim that he is not responsible if a product that is imported proves to be dangerous or does not meet EU regulations in general.
Secondly, right at the finishing line we have agreed on how to reinforce the CE marking. It has been clear right from our very first debate in committee that it has been somewhat difficult to determine how we can solve this problem. What is the marking exactly? How can we reinforce controls? Is it really a credible guarantee for safety at all? The solution we have arrived at allows us to retain and reinforce the CE marking. In future Member States will prosecute companies and producers that misuse the CE marking. At the same time, we will also have strengthened market control, not least as a result of Mr Brie's report. Overall, this means that we as consumers will in future be able to have much greater confidence in the products that carry the marking.
However - and this is the third point - in the proposal we have also committed the Commission to follow up the functioning of the marking. The CE marking is not necessarily the solution to all our safety problems within the internal market. The marking is aimed primarily at organisations and authorities concerned with market surveillance. Therefore, through this decision we have requested that the Commission carry out an investigation into how the market operates and undertake a thorough assessment of consumer safety markings in general. The Commission is in the process of carrying out this work and we are very eagerly awaiting the results.
This decision is not legislative in a legal sense, but it does contain a clear political obligation, which will mean that future product legislation will be based on the framework that we have created through the decision. In concrete terms, this means that when we begin work on the Toy Directive, we will take these definitions and these provisions concerning enterprises and incorporate them in the Toy Directive. This means that we will actually have a much safer internal market. I am entirely certain that through this we will improve safety levels within the internal market for the benefit of consumers, and also for the benefit of enterprises. Thank you to everyone for your collaboration and especially to Mr Stubb and Mr Brie.
rapporteur. - Madam President, I have four minutes, so I would like to make four points. My first point is not that it is Malcolm Harbour's birthday, but it is, so we should congratulate him.
The first point is a vote of thanks because, where a legislative package such as this one is concerned, there is no way one can push it through alone. So my first thanks go to Mr Brie and Ms Schaldemose, whom I would almost call my co-rapporteurs. Working with you has been a lot of fun. This was a first legislative package for me as well, and has shown that things can work quite well. I would also like to thank my shadow rapporteurs, especially Ms De Vits, Ms Rühle and Mr Manders. Working with you has also been a lot of fun. Then I would like to thank the three Presidencies that have been involved. The first was Frank Wetzel and the German Presidency. They did an excellent job. The second was Fernanda and the Portuguese Presidency. They too did a fantastic job and then, thirdly, the Slovenians have shown why new Presidencies and small country Presidencies are so fantastic. You did a great job as well, so thank you very much, Vinka. I would especially like to thank the Commission, Commissioner Verheugen and Simon Mordue, on the political side, and then on the floor, so to speak, I would like to thank Hans, Liliana and especially Mr Ayral, to whom André has already referred. Unfortunately, Mr Ayral passed away rather suddenly. If I had a choice I would call this the Ayral package in tribute to his work, because he was a fantastic European civil servant, of the type we need. My final thanks go to Luca from the Legal Service, to Patricia from the Secretariat and especially to my assistant Tuomas, who has worked so hard that he has a knee injury. In other words, his left knee does not mutually recognise his right any more and he is not able to be here today. He has been the soul behind this whole package.
My second point is to ask what the background is to mutual recognition. To put it simply, we had the Cassis de Dijon decision in 1979. Since then we have had 300 court cases to show that mutual recognition does not work. Seventy-five per cent of goods are harmonised, and twenty-five percent are not. The harmonised proportion amounts to EUR 1 500 billion, or in other words EUR 1.5 trillion, and the non-harmonised proportion to EUR 500 billion. Of that EUR 500 billion, there are problems relating to EUR 150 billion. The Commission tells us that, if mutual recognition worked, our GDP would go up by 1.8%. The Commission brought forward a good proposal. Unfortunately, the Member States tried to water it down, but fortunately we in the European Parliament protected the interests of the internal market and pushed through an ambitious package.
The third point is to ask what we did. What were the procedural matters that we changed? To put it in simple terms, until now it took a small, medium-sized or large company two to three years to fight a case on mutual recognition in court. That is not really necessary any more, because we have shifted the burden of proof to the Member States. Basically, in a procedure lasting 20 to 60 days, the Member State has to provide - and I stress the word - evidence that a particular rule does not apply in another Member State. So we have shifted the burden of proof. What I want to say to all small and medium-sized businesses in Europe is that there is no need ever again to fill in a form to apply to enter the market of another country. No, the goods move freely. Call us, call me, if you have a problem. You should not be having to apply.
The fourth and final point I wanted to make is about practical cases, and the areas to which this applies. The answer is bicycles, scaffolding, fire alarms, bread and plant-based products, and so forth. The principle of mutual recognition applies to a huge market. So my final point, having said my thanks and given a background to procedural changes and practical cases, is that European firms should never again have to let a product be prevented from entering another country's market.
(Applause)
As entertaining as ever, Mr Stubb!
author. - Madam President, I, too, want to commend to Members the excellent work that has been carried out by our rapporteurs for the goods package, Mr Brie, Ms Schaldemose and Mr Stubb, who, I think, are all legislative virgins. I think it is the first report they have done in this Parliament and, I have to say, they have done a very good job, together with staff. We have to thank the Commissioner himself, who has demonstrated commitment and dedication to this issue, and the Council and the Presidency again, which have made all this happen.
I think we have managed to achieve an agreement which will free up circulation of safe products on the internal market, while introducing a tougher regime to detect dangerous goods and prevent them from coming onto the market and obviously maintaining tough rules, which we already have in place for food safety, medical equipment and blood products. With the adoption of this package, business and SMEs will find it easier, as Mr Stubb said, to sell their products - common household goods, bicycles, ladders, tanks, containers etc. - while consumers should reap the benefit of a wider choice of high-quality and safe products.
But we have said very clearly that free movement of goods must not compromise safety. On the contrary, our rapporteurs have sought to strengthen the safety and enforcement regime with essential requirements in this package, by making it clear that all products placed on the market, including imports from third countries, must comply with the law, whether it is a Toy Safety Directive or the Directive on electrical equipment; by making it clear that all economic operators are legally responsible - and, indeed, liable - for placing products on the market and for the accuracy of the information they provide; by strengthening the current CE marking system to help consumer knowledge and confidence in products; and by increasing the coordination and cooperation of the market surveillance authorities, in particular to react faster in emergency cases to detect and withdraw unsafe products.
I go back to the example of toys. While I would stress that US toy safety legislation on testing requirements and standards is weaker than the European Union's, and their problems with defective toys were greater, nonetheless the recalls for the same product occurred in July in the US and it took Member States until September to take action to withdraw defective toy products from the market in the EU. That is why the changes that have been made by our rapporteurs for swifter action are, indeed, essential.
If we are to engender consumer confidence, then we must ensure that there are no loopholes for defective or dangerous products. I think that the message this Parliament will give today by voting through these new measures is that we want goods to move freely, we want to increase competition and consumer choice, but we will not compromise on safety and, therefore, we have stepped up enforcement surveillance and given the CE mark the legal protection it deserves, to ensure that importers and manufacturers can be legally prosecuted if they fail in their duty of responsibility to protect the consumer.
So, Commissioner, I want to thank you for the constructive and intensive work that you have carried out. We welcome the fact that you have now brought forward the new Toy Safety Directive. It is only one of many directives covered by this package of laws that we are putting through today and, as chair of the Committee on the Internal Market and Consumer Protection, I therefore want to ask you to address some of the key future issues to enhance consumer confidence and to ensure consumer safety and awareness.
I have two products here today. One is a toy seal; one is an electric kettle. One has no CE mark and one has a CE mark, so the former is probably not covered by the Toy Safety Directive and the latter, we assume, is covered by the Electrical Equipment Directive. However, consumers are confused. They believe that this also means that this kettle is safe. It does not mean it is safe. It means it conforms to the Directive on electrical equipment, and that is why, today, we are putting to you three requests: to examine the concept of a supplementary marking to enhance consumer information on product safety, to carry out an in-depth study in order to clarify the feasibility, the possible benefits and the potential drawbacks for such a marking for all stakeholders, including business and consumers, and to examine the possibilities for reinforcing the credibility of the CE marking through measures for stronger customs control inside and outside the European Union, to make sure we end the consumer confusion as regards the CE marking.
President-in-Office of the Council - Madam President, Commissioner, ladies and gentlemen, it is a great honour for me to be with you today at the plenary of the European Parliament and to debate the products package. The free movement of goods is undoubtedly one of the cornerstones of European integration.
I am very pleased that, in the year we are celebrating the 40th anniversary of the customs union and attention is centred on reviewing the operation of the internal market, we can add another stone to the mosaic of improved operation of the European market. The free movement of goods is one of the areas where Slovenia first had contact with European legislation, so I am all the more pleased that, right at the time of the Slovenian Presidency, we will have an opportunity to confirm the agreement by means of this products package, which represents a new milestone in the building of the European Union's internal market.
I should mention that already this year, during the Slovenian Presidency, there have been about 30 or 35 meetings at all levels, and it is only mid-February. At the end of November there were about 300 amendments to the text, for which we are grateful to everyone, especially those who devoted a considerable effort to achieving these results.
I agree that at first sight the products package seems very technical, but I am convinced that European companies are going to respond very clearly that this legislation is going to affect their business methods in the most direct manner.
This legislative package clearly informs the Member States what is and what is not permitted when dealing with products which companies wish to market. On the other hand, companies will know what they can expect from national authorities. They will know about procedures, how long the administration is likely to take to deal with their case when the products come under a category for which there is no harmonised Community legislation, and what the procedures are for possible withdrawal of such products from the market.
This is especially important for small and medium-sized enterprises which are disproportionately burdened by administrative procedures compared with other companies. They will find that the new legislation makes these procedures much simpler and that the products package will benefit European companies. There is no doubt about it.
However, and for me this is particularly important, it will also benefit European consumers. The accreditation regulation on market surveillance has enabled us to strengthen market surveillance. We will thereby ensure that consumers have the best possible access to safe products which will satisfy all requirements.
In the same way we will ensure that the surveillance of products entering the European Union from third countries is good and that, in future, we will avoid the presence on the European market of products that are harmful to the health of its citizens and, even worse, its children.
The procedures of the Member States for handling unsafe products are now much clearer. The link with legislation relating to general product safety is also clear. In my opinion, this will enable us in the most direct way to increase the confidence of our citizens in the internal market of the European Union.
Let me mention that the products package is also part of the effort to create a better legislative environment.
With the Decision on the common framework for the marketing of products, the European Commission and both legislators have a clear plan, or manual, the essential elements of which should be contained in the future technical legislation of the European Union. This will make European Union legislation more comprehensible and it will be easier for the Member States to implement it.
I am convinced that the new legislation will contribute to more efficient organisation of national administration and enable businesses and citizens to operate more transparently. It will strengthen and simplify cooperation among the Member States and thus contribute to better links between institutions for accreditation and surveillance of the European Union market.
Finally, allow me to thank the rapporteurs, Mrs Schaldemose, Mr Stubb and Mr Brie, for their exceptionally accommodating and constructive cooperation. I would also like to thank the Commission and Commissioner Verheugen for their tireless support and advice in the shaping of the final agreement between the European Parliament and the Council. All this has led, in an exceptionally short time, to the shaping of a harmonised and, in my opinion, excellent final text of all three debated documents.
I think that together we have proven that, where the well-being of European citizens and the European economy is concerned, European institutions are united and efficient.
Thank you for your efforts and your attention.
Vice-President of the Commission. - (DE) Madam President, President-in-Office of the Council, ladies and gentlemen, the great aim of this initiative, which we presented almost exactly a year ago, was to optimise the free movement of goods within the European internal market while increasing consumer and business confidence in the rules governing the internal market.
I wish to thank you all today for embracing this aim so wholeheartedly. The fact that this complex and sometimes very technical-looking package has been brought to a successful conclusion in such a short time is truly remarkable. This success is due to the extraordinary commitment of all parties, and I should like to express my special thanks to the rapporteurs, Mrs Schaldemose, Mr Brie and Mr Stubb.
I am very grateful to the three rapporteurs for paying tribute in their speeches to the leading role played by our departed colleague, Michel Ayral. He, in fact, was the architect of this package, and I must confess that I sometimes had the feeling he was the only one who fully understood it.
I also thank the Slovenian Presidency for making this project one of the priorities of its agenda. The fact that we are able to adopt this package today is a fine feather in the cap of the Slovenian Presidency.
I would also be the first to admit that the quality of this comprehensive legislative package has been enhanced by its passage through Parliament, and I am pleased that this is the case. It is a textbook example of the way in which the European institutions are supposed to interact.
We are therefore able to present a package that will benefit all participants in the internal market - businesses, especially small and medium-sized enterprises, and, above all, consumers.
The Regulation on mutual accreditation will make it easier in future for companies to market their products throughout Europe without stumbling over obstacles in the form of diverse national rules. All of us here are aware that these diverse national rules are very often historically rooted in nothing other than pure protectionism. In this respect the main winners will be small businesses, for it is they that experience the greatest difficulty in surmounting these administrative obstacles.
This last aspect, in my view, is particularly important in the context of the general political situation. We now have more than 23 million small and medium-sized enterprises, or SMEs, in Europe. They account for 99% of all European businesses. Indeed, there are only 44 000 firms in the whole of Europe that do not fall into the category of small and medium-sized enterprises.
What is rather surprising is the fact that only 8% of our businesses export beyond their national borders, whether within the European internal market or further afield. In other words, more than 90% of all our European firms confine themselves to their domestic markets and make no use whatsoever of the benefits offered by the internal market. I do believe one of the main reasons is that the day-to-day application of the rules governing the internal market poses too many practical problems. That is precisely the point from which our proposals proceeded.
The Regulation on accreditation and market surveillance will perceptibly increase the effectiveness of our rules for the internal market, and one of the main purpose of those rules, of course, is to guarantee the safety of products. The new rules will also ensure that compliance with the product standards we shall have, with the safety and quality requirements, can henceforth be properly verified.
In this way we are supplementing the technical rules of the internal market for the first time with a common market-surveillance policy, thereby taking a giant step in the direction of improved product safety.
During the preceding deliberations and in today's debate too, the question of the CE marking has received particularly close attention. Let me say first of all that I am pleased to see Parliament reinforcing the CE mark with a view to ensuring that it can play its role more effectively in guaranteeing the safety of products.
Nevertheless, I definitely agree with Mrs McCarthy that this CE mark raises a number of issues which have emerged over the many years since it first came into use. One example is the question of a uniform European safety mark, to which Mrs McCarthy also referred. I am in the fortunate position of being able to tell you not only that the Commission is prepared to present the study requested by Parliament but also that we have already begun our preliminary work on it, because I see this project as a matter of urgency, and that we shall present the study as soon as possible.
As you know, the CE mark was not created at the time as a source of consumer information. That is a misunderstanding which recurs over and over again. The CE mark does nothing other than confirm that a product complies with all the relevant current legislation. The CE mark, of course, means nothing to consumers unless they are familiar with the provisions that apply to the product in question. This, I need hardly say, is clearly asking too much of consumers.
It is true that the CE mark is, in most cases, a safety mark too, but not always and not exclusively. Yet the most important information consumers want to know is whether their product is actually safe. For this reason I entirely agree with Parliament, and the Commission also sees the need to put the entire system of CE marking under the microscope.
Consideration is also being given to the question whether it is possible and expedient to introduce an additional mark. There is a need to examine very carefully whether that is feasible and what consequences it would have for all stakeholders. In any case, the Commission has an entirely open mind on this question and is willing to cooperate in any way with Parliament and the Council.
As part of our ongoing work, it goes without saying that we are also examining the cost involved in introducing a new system and in adapting existing systems and - even more importantly - how each could help consumers, manufacturers, dealers and public authorities by providing better value for money.
Another question of great import that is currently under examination relates to the connection between any specific mark for consumers and all other markings, including the CE mark.
With regard to the matter of enhancing the credibility of the CE mark through more stringent checks on products from outside the EU, the Regulation on accreditation and market surveillance will make a major contribution to the resolution of that issue as soon as the Member States have transposed it. I believe it is particularly important to remember that people see product safety as an indicator of the credibility of the whole internal market project.
The decision on a common legal framework for the marketing of products assumes particular importance in relation to future legislation. This decision sets standards that will apply to our future legislative acts. On the one hand, it is designed to guarantee a high level of safety, an aim reflected in provisions such as those on the accountability of importers. On the other hand, it will help to make the whole body of provisions more coherent, thereby making it easier for businesses to adhere to the rules in practice.
The first specific fruit of this decision has already been presented to Parliament in the form of the Toy Safety Directive which the Commission has already adopted. Other examples will follow shortly.
The Commission is more than happy with the political outcome that is emerging here today. I thank you for your active interest and your contributions, which have ensured that this package relating to one of the key European integration projects, namely the creation of a truly effective internal market, represents a genuine leap forward, taking the internal market to a new level of quality.
In this way, we are coming as close as possible to the complete realisation of the internal market. I use the term 'as close as possible' advisedly, because I wish to emphasise that there will never be full harmonisation of the European internal market, nor do I think we really want that. In view of the widely diverse traditions and needs of member countries of the European Union, a degree of latitude must also be maintained for the satisfaction of those needs and the preservation of those traditions.
We must strike a careful balance here, but, as I said, our provisions take us as close as is humanly possible to the complete realisation of the internal market. I believe that is another major contribution to more growth and employment in Europe and that it therefore provides another answer to those who ask how Europe is responding to the economic challenges of the 21st century.
(Applause)
draftsman of the opinion of the Committee on International Trade. - (DE) Madam President, President-in-Office of the Council, Commissioner, the Committee on International Trade is fully satisfied with the content of Mr Brie's report. He and his fellow members of the Committee on the Internal Market and Consumer Protection have done a very good job and have set out a balanced position on this complex but important issue.
At first sight, the effects of this Regulation on external trade are minimal. I do believe, however, that an increasingly close link is developing between the internal market and external trade. The opportunities and risks arising from the growing openness of our market must be carefully assessed and addressed. The European Union has a major role to play in guaranteeing the proper functioning of the internal market, and it must not allow this to be jeopardised by players outside or inside the Community.
I am delighted that the lead committee has accepted the proposals made by the Committee on International Trade regarding the restriction of market access for products with false or misleading CE marks, for this will make it easier to ensure that information given to consumers is reliable and transparent as well as creating broader scope for action against abusive practices that infringe national and EU legislation.
At this point I would like to emphasise that greater attention must be paid to surveillance of products from non-EU countries. This is not a matter of protectionism; the fact is that, even though rules are in place, they are infringed far more often in countries where inspection practice is less rigorous than in the European Union. This is another means by which we must ensure that no advantages are accorded to manufacturers who, besides possibly being located in countries outside the EU to profit from low production costs, also try to save money by circumventing technical and legal requirements imposed by the EU to safeguard its citizens.
By the way, some of the perceived benefits of locating in low-cost countries may be appealing in business terms, but such locations have an extremely harmful environmental impact and are totally unacceptable from a social perspective. Returning to the report, another gratifying aspect is the fact that the Committee on the Internal Market and Consumer Protection has adopted the motion tabled by the Committee on International Trade regarding the availability of stiffer penalties in the event of repeated infringements.
We are also very happy with Mrs Schaldemose's report. It certainly reflects the spirit, if not always the letter, of the amendments tabled by the Committee on International Trade. It is worth emphasising that this new proposal provides for the same distribution of burdens for all market players involved in trade, whether they be producers, importers or merchants. Another important element is that importers of products from countries outside the EU are required to ensure that the goods in question satisfy the applicable Community requirements.
Underlying our amendments was the desire to ensure that importers, together with foreign producers, bore responsibility for all loss or injury resulting from products that were dangerous or infringed the rules. The purpose of this proposal is to make importers check more carefully whether manufacturers are honouring their legal obligations; we intend to do this by signalling that placing goods on the internal market without thorough checking can be an expensive error. This will not only contribute to fair competition in the European Union but will also reduce the incentive to relocate production facilities in non-EU countries where the laws and regulations are less strict than they are here.
I also support the recommendation made in the report that Member States be made responsible for establishing a robust, efficient and responsive system of market surveillance in their respective territories and that they be required to make available an adequate pool of skills and resources for that purpose. Proper enforcement of the proposed provisions is imperative if we want our market rules to be correctly applied and European consumers to be protected from products that are dangerous or infringe Community law.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Madam President, Commissioner, ladies and gentlemen, I speak as the rapporteur of the Environment Committee on the Brie report and intend to focus primarily on market surveillance, which has been a major concern of ours in the Committee.
Over the past few months people have often asked what 'CE' actually means, what those two letters stand for. As we know, they actually signify compliance with European rules, but in the course of the CE discussion a joke has been doing the rounds that CE actually stands for 'Chinese export'. It is a sad fact that the CE mark is being used by manufacturers who do not adhere to the rules. That is not always the case, but I am afraid abuses are rife in the Far East. This practice is unacceptable because it poses risks to consumers, to public health and to the environment, but it is also detrimental to the companies that play by the rules.
Let me say quite clearly that compliance with European rules must not make any company less competitive, nor should any company stand to gain by flouting them. For this reason, the Environment Committee has argued in the past, for example in connection with the Eco-design of Energy-using Products Directive, for more rigorous market surveillance. It is therefore gratifying that the Commission has made this proposal. We believe it has taken too long to do so, but better late than never. Accordingly, we welcome the fact that rapid agreement has now been reached. Just like the Committee on the Internal Market and Consumer Protection, the Environment Committee takes the view that the transitional periods proposed by the Commission were far too long. We should ensure that these rules enter into force as soon as possible. The compromise date of 1 January 2010 is not what we wanted, but at least it is an improvement on the Commission's proposal, as is the case in many other areas.
I appeal to the Member States to make the necessary manpower available and to enact the requisite measures so that market surveillance really is improved quickly and we do not have to use the transitional period. We must act very swiftly for the sake of consumers and for the sake of honest companies.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Madam President, may I add my congratulations to the many that have already been expressed to the rapporteurs. I have rarely experienced such a non-confrontational debate in this House on a proposal providing for greater protection of consumers as well as for benefits to businesses.
I drafted the opinion of the Committee on the Environment, Public Health and Food Safety on the Schaldemose report. The Committee rejected the Commission's proposal for a decision because we do not know to this day why it opted for that particular instrument rather than proposing legally binding rules on such an important matter. Let me nevertheless express my thanks and best wishes to the rapporteur from the Committee on the Internal Market and Consumer Protection. There was also a great deal of scepticism about the broad application of the method known as the 'new approach', because it means that the conformity of goods is attested by the manufacturers themselves, and the new approach also weakens market surveillance by reversing the burden of proof. We therefore very strongly advocate the compromise whereby the new approach is only to be applied on the basis of a case-by-case assessment.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (CS) Madam President, ladies and gentlemen, first and foremost I would like to express my appreciation for the excellent work of all the rapporteurs on this package. As the draftsman of the opinion of the Committee on Industry, Research and Energy on the report presented by Mr Stubb, in my contribution I will deal with a group of roughly 25% of products, which are subject to the so-called principle of mutual recognition of technical rules among the Member States. The goods market in question is worth approximately EUR 500 billion. This category includes construction products, precious metal products, baby and childcare products, and much more.
Despite the fact that the European Court of Justice established the mutual recognition principle in the Cassis de Dijon ruling nearly 30 years ago, the reality does not always reflect this: hence the importance of this legislation and the need for it. Member States frequently abuse their position and systematically obstruct products lawfully marketed in other Member State markets from entering their own market. Apart from the financial losses suffered by SMEs, particularly affected by this legislation, these Member States' practices represent an extra administrative burden for the entrepreneurs in question. If they wish to import into these Member States entrepreneurs have to obey national bodies and authorities, and undertake additional demanding administrative procedures. Unless their products are adapted to the non-harmonised field they have to refrain from exporting them.
A more effective enforcement of application of the mutual recognition principle will be achieved by establishing a clear procedure, burden of proof, deadlines and responsibilities for both the entrepreneur and the authorities opting for an exception to this principle. This will contribute to achieving the free movement of goods, which is one of the four fundamental freedoms. It will also be remedy the imbalance between entrepreneurs and authorities responsible for market access. I am confident that the main objective of this proposal will be fulfilled and that the European consumer will become the main beneficiary of the effective enforcement and application of this principle.
Draftsman of the opinion of the Committee on Industry, Research and Energy. - Madam President, I was rapporteur for the Committee on Industry, Research and Energy's opinions on two of the three reports in this package. Prior to the vote in our committee we received strong external representations. At first glance these seemed to be reasonable under the pretext of ensuring safety and quality, but they were, in fact, thinly disguised protectionism against competition from imports into the EU.
As believers in a free market European Union, in, hopefully, a world of free markets, and as believers in the importance of free trade for the development and enrichment of both the European Union and of our trading partners, we must be very careful about going willy-nilly down this protectionist line.
The committee's opinion was toned down in this respect, and I am glad to see that, thanks also to efforts in the Committee on the Internal Market and Consumer Protection, most of the excessively protectionist aspects have been mitigated.
Importers and distributors will still have the right to modify products to suit the EU market, in which case they justifiably become responsible for compliance. On the other hand, I notice they are still required to ensure - I quote, 'ensure' - that the products they put on the market without modification are compliant with EU legislation. I consider the word 'verify' would be more appropriate than 'ensure', and I would be interested in the Commissioner's view whether 'ensure', in this context, is consistent with WTO stipulations and, in general, with the EU's commitment to free trade.
I am also glad to see that there is no longer a reference to the General Product Safety Directive (GPSD). As I understand it, consumers will continue to be protected against dangerous products via the GPSD, whether or not it is incorporated into this specific legislation.
Introducing it would just increase unnecessary bureaucratic burdens for the production and assessment of products that are not even aimed at the consumer market. It is also important for European industry that the true meaning and import of the CE marking is understood, and I believe this does take a step forward. But I am glad the Commissioner has said he is considering what may be further desirable, so long as whatever is proposed is always practicable for EU industry and for exporters to the EU.
In all, I believe the tenor of this report is now acceptable. Indeed, I expect even my Industry Committee colleagues from the Socialist and Liberal Groups will appreciate that this is a reasonably happy and acceptable outcome.
When implemented, we on the Industry Committee look forward to the effective completion of the single market in goods with high and effective consumer protection standards. This is a major achievement for the European Union, with almost unimaginable economic benefits for our constituents.
draftsman of the opinion of the Committee on Legal Affairs. - (FR) Madam President, colleagues, as draftsman of the opinion of the Committee on Legal Affairs, I should like firstly to applaud the quality of the work done by our colleague Alexander Stubb, with whom - I would add - we enjoyed close cooperation. I am pleased to see that, in line with our proposals, clear definitions have been included of what constitutes a technical rule and of the exclusions, and I am particularly glad that the tricky problem of language has been resolved.
We are all aware, too, that the primacy of the General Product Safety Directive has been recognised in one of the recitals, and I will touch on that in a moment. Moreover, in the Brie report, we have an assurance that industrial products can be made as safe as possible.
With regard to reversing the burden of proof, which is the basic principle of the text on mutual recognition, we have also succeeded in placing responsibility on certain economic operators, and not just on administrative authorities. Lastly, in relation to the deadline for making the regulation applicable, I think that nine months is a sufficiently long time. Those are the main points that have been taken on board from my opinion.
Considering the three texts as a package, I would say that - thanks to the three rapporteurs and to very thorough discussions in all our committees - they successfully reconcile opening the internal market, in other words removing barriers, with the concern for safety which has become so evident especially since last summer. With regard to mutual recognition, intelligent solutions have been found in relation to precious metals and to weapons, both of which had been problematic.
With regard to surveillance and product marking, the possibility of revising the General Product Safety Directive in the next five years is, in my view, essential, as are the insistence on rules for national marking and the call for a study of European marking. I believe that what we have before us, Madam President, is a first-class legislative package.
draftsman of the opinion of the Committee on Legal Affairs. - (DE) Madam President, ladies and gentlemen, I am the draftsman of the opinion of the Committee on Legal Affairs on the proposal for a common legal framework for the marketing of products. We all agree - and the Commissioner also touched on this point - that product safety is a matter of credibility. Credibility creates confidence, and credibility and confidence will create a better internal market.
With regard to this Regulation, the attention of the Committee on Legal Affairs was focused on three main points. The first is that the design and manufacture of products must satisfy current requirements. This is not merely a matter of dealers' responsibility; no, it is primarily about the responsibility of producers. Dealers and consumers must be able to rely on the economic players who put products on the Community market. Dealers' obligations should be confined to specific checks.
Our second focal point, and one that was of particular interest to me, was the role of importers, who bear particular responsibility. Importers have no control over the design of products or the way they are manufactured but are nevertheless bound, since they are placing goods on the Community market, to guarantee that the products comply with all applicable legal provisions.
The third point was a clear definition and demystification of the CE mark, which is not a quality label but only a mark indicating that products comply with all the relevant provisions of Community law. We thank all those involved in this process for their cooperation and welcome the reports that have been presented for our approval.
on behalf of the PPE-DE Group. - Madam President, my colleague, Mr Stubb, did let slip that it was my birthday today, so I want to thank all the rapporteurs and all Members, because, as an unashamed enthusiast for the single market and its future, what could be a better birthday present than the approval of this package today? So, we are unwrapping it today, and I thank you for that opportunity - we are unwrapping it from the point of view of consumers and citizens.
My colleagues have paid tribute to everyone involved, and I do not want to take up a lot of time repeating that. However, I want to thank the President-in-Office, in particular, for being here today. That is a clear sign of the importance that the Presidency attaches to this. I also want to thank him for his very strong engagement with the work of this committee in Parliament - it has been very much appreciated. Similarly, this package has resulted from a huge amount of effort by the Commission. I also want to pay personal tribute to Michel Ayral, with whom I have worked not just on this but on many other dossiers. He was also a big enthusiast of the whole better regulation project, which is really part of this as well.
This is very much a scene-setter, in a way, for our debate on the Lisbon Strategy this afternoon, because nothing could be more important to the strategy for jobs and growth than to have a really effectively functioning and competitive internal single market. We want competitive companies and confident consumers, in order to sustain the level of jobs and economic growth in Europe, and that will be achieved by having a really effective single market. We want, as far as products are concerned, regulations that are very clear for businesses, whereby their teams who work on products can get on with the job of producing brilliant designs and high-quality and safe products.
Let us not forget that the vast majority of companies have people with that in mind and they are deeply frustrated by the fact that, in many cases, they have to redesign products or reapply for mutual recognition as it stands at the moment - that is a major step forward.
However, consumers are entitled to expect those quality products and expect us to have the testing procedures to ensure that the products on the market have been through those sorts of approval procedures.
I just want to make a comment in line with what my colleague Mr Purvis was saying, particularly in response to Mr Liese, who is not here: there are many, many companies now which are achieving brilliant standards of design and quality, but are working with Chinese or other suppliers. I just mention to you in the context of my birthday - because one is thinking about nice things - that I recently went to a company that makes well-known brands of model trains: Fleischmann and Rivarossi, which my colleagues from Germany and Italy will know about. They are wonderful, high-quality model trains. Products under those brand names are actually designed in England but made in China, and anybody who doubts that China can produce good-quality products should visit their local model train shop at the weekend and, maybe, like me, buy a present for their grandson.
on behalf of the PSE Group. - (DE) Madam President, Commissioner Verheugen, Mr Vizjak, allow me to begin by wishing Malcolm Harbour a happy birthday. I am delighted that we are able to give him this fine birthday present. We could actually call this Internal Market Week, and of course it is very important to devote attention to the internal market. Yesterday we had two good major reports from Mr Newton Dunn and Mrs Fourtou on the Customs Code and customs cooperation, which also play an important role in the context of today's agenda. We can also say for sure that we have one or two adjustment knobs here for the market and for consumers which are now being integrated into a coherent control panel. That is a good thing.
The three reports on the table and the oral question that Arlene McCarthy asked on behalf of the Committee on the Internal Market and Consumer Protection are a piece of work that reflects well on the European Parliament. For this we should express our thanks to the rapporteurs and all Members of this House. I would also like to say a special word of thanks to Mia De Vits and Barbara Weiler from my Group, because they have not been mentioned yet, and of course to our own rapporteur, Christel Schaldemose. To you too, of course, Mr Stubb - there is no way I could forget to mention you - and the same goes for Mr Brie.
I believe that through this package we are making a valuable and essential contribution to the completion of the legislation governing the internal market. At the same time we are enhancing consumer protection within the market. The Socialist Group attaches particular importance to the pursuit of that goal.
We are, however, far from finished. We must continue to keep a vigilant eye on the safety of the products traded in the internal market. In this respect may I convey my special thanks to Commissioner Verheugen for the very clear and unequivocal approach to the future of the CE mark, in other words to how we can achieve better marking of products in the internal market and in the European Union. That is a very important aim if the consumers and citizens of the European Union are to regard and respect it in a true sense as their Union. That is a very important point in this context.
We keenly await the findings of the study and their aftermath, and I am very pleased that you so clearly stated, Mr Verheugen, that this study is very high on the list of priorities of the European Commission. That is good news, for the confusing CE mark has often served to deceive and misinform consumers, and that is quite wrong. We certainly must put a stop to this.
I am also pleased that, in the reports before us and in the agreement we concluded with the Council, we have managed to ensure the continued existence of national quality marks - subject, of course, to the proviso that these national marks actually enhance consumer protection and are not misused or misinterpreted for protectionist purposes.
The second condition - and we are well on our way to fulfilling it - is that we should eventually have a European safety mark which is at least equal if not superior to these national symbols. Only then can we talk about abolishing the national marks.
It is also important that we are holding this vote today, and I reiterate my sincere thanks to the Minister, Mr Vizjak. I know how difficult it was in the Council too, because we certainly exerted heavy pressure on the Council. It would have liked more time for negotiations with Parliament - I am fully aware of that. I appreciate that you went all out to ensure that we could still vote this week, and that is a good thing, because it makes the situation clear-cut. For that I would like to express my very special thanks.
on behalf of the ALDE Group. - (FR) Madam President, I must, of course, begin by thanking the rapporteurs, Mr Stubb and Mr Brie, and especially Ms Schaldemose for her efficiency - that cheerful efficiency which I think we have all appreciated.
On the committee's behalf, I would also like to thank Mr McMillan, for making himself so unstintingly available, and the Slovenian Presidency for injecting the impetus required to get this package through at first reading.
The ALDE group is satisfied with the compromise that has been reached because our concerns have been addressed - the main points being importers' liability and the CE marking system.
We are all concerned to have a sound market, with sound economic operators selling safe products. So the ALDE Group supports the provisions requiring importers to be more attentive to product marketing, by giving them a share of responsibility for it with all that that entails.
In relation to the CE marking system, we are satisfied with the distinction between the provisions of the regulation and those of the decision.
On a personal note, I am sorry that we have not yet entirely resolved the problem of affixing national marks. This is a recurring issue. You will remember that when we voted on adoption of the Machinery Directive in February 2006, we asked the European Commission for a statement to the effect that it would 'clarify the conditions for the affixing of other markings in relation with the CE marking, whether national, European or private'.
The Commission has done what it undertook to do, but we - the Members of the European Parliament - and the Member States have, I think, lacked the political will to take a clear-cut position on the issue. We can only regret our failure to do so, but I do welcome Mr Verheugen's announcement that the matter is to be the subject of in-depth study, for that is certainly what we need.
The ALDE Group will support this compromise in its current form and we welcome the work that has been done on the text.
on behalf of the UEN Group. - (PL) Mr President, the discussion about safety marks has been going on for years. Since states are duty bound to protect their citizens against life- or health-threatening products, some of them introduced regulations subjecting certain categories of goods to various requirements such as markings and certificates, and the relevant national authorities were made responsible for monitoring and supervision.
In the European Union the CE mark is compulsory for a large group of goods. It certifies that the product is safe, and it must be affixed equally to an iron costing only EUR 5 and to one that costs EUR 50. So there is not much point in adding a plus/minus symbol.
The procedures for affixing the CE mark meet with no great objections. The problem is the unlawful introduction of changes to products already marked by manufacturers, the unlawful affixing of the CE mark and the addition - without a proper certification procedure - of similar products to certificates already obtained.
What the EU needs, therefore, is better synchronisation of the measures taken by all consumer protection institutions. Its borders must be sealed to ensure that uncertified products do not reach the market, an efficient monitoring and information system must be established, and a more stringent and uniform system of penalties introduced to ensure that circumvention of the CE system does not pay off. Given the high cost of certification, small and medium-sized enterprises in the European Union should receive support in obtaining the relevant markings. The UEN Group supports all measures designed to ensure consumer protection and the efficient operation of the European market.
on behalf of the Verts/ALE Group. - (DE) Madam President, may I wish Mr Harbour a happy birthday. Here's to our continuing fruitful cooperation! And of course I want to thank all three rapporteurs. As you may know, I was the shadow rapporteur for my group on all three reports, which is why I know how untiring your efforts have been to improve key aspects of this proposal from the Commission. At the same time I would like to thank Commissioner Verheugen, who pointed out once again that the proposal is leaving Parliament in better shape than it arrived. I think that is a significant comment, for we have all worked hard on this legislation. We have truly done our best to improve conditions not only for businesses but for consumers too.
This package has three elements. The main purpose of the Regulation on the mutual recognition of lawfully marketed goods is to remove non-tariff barriers, which could also be termed protectionist barriers. In committee, however, we maintained a balance, to which Mr Verheugen referred and to which I also attach great importance, although it has sometimes been overlooked in this debate. On the one hand, non-tariff barriers are to be removed, while, on the other hand, it should remain a matter for the Member States, naturally enough, to determine whether certain conditions apply. In Germany, for example, we have an issue with Nazi symbols. So if there are particular problems with certain products that cannot be recognised in individual Member States for ethical reasons, those Member States must retain the right to ban such products. The balance has been maintained. I consider this very important because it is the only way in which wide acceptance of the internal market and the principle of a single market can be engendered among consumers as well as among the relevant entrepreneurs. In this respect we have taken a giant step forward.
I also consider it important to have established contact points but also to have demonstrated that these will not create any additional red tape, given that contact points have already been set up under the Services Directive and in connection with the mutual recognition of vocational qualifications. The more contact points we establish, the greater could be the burden for individual Member States. In this respect too, we have acted very responsibly.
Another important thing, in our view, was the need to say - as, of course, we did - that mutual recognition could only work if the conditions governing market access were the same in all Member States. There were undoubtedly diverse conditions in the Member States. Some were inclined to privatise or partially privatise market surveillance; some opted for certification, the certification body being more or less private. We have made it crystal-clear that market accreditation cannot be anything other than a public responsibility, and we have given greater responsibility to the individual Member States. I regard that as a very important step.
Market surveillance, of course, is also the key to establishing and maintaining product safety in the European Union. When we talk about tightening directives and regulations, we should always be well aware that a directive or regulation is only as effective as the instruments that ultimately verify its observance, in this case the market-surveillance mechanisms in the Member States. In this respect the Member States will now be under a greater obligation to develop, fund and staff their systems of market surveillance. I believe this is a very important condition. In the coming years, Parliament must continue to exercise vigilance so as to ensure that tighter market surveillance does actually materialise.
Another important aspect is the toolbox, for which Mrs Schaldemose was responsible. This framework decision gives us a toolbox for future directives, which will ensure greater legal consistency on key issues, establishing a clear and coherent position on the CE mark in particular but also on the status of importers in the trade chain. We have increased the responsibility of importers throughout the European Union. That was another very important step forward.
On the whole, we can be very content with the package on the table today. It also enjoys broad support from all the political groups.
Let me conclude by expressing my thanks to the Slovenian Presidency of the Council. Without the strong support of the Slovenian Presidency we should never have managed to conclude this matter within the short time available to us before first reading. My special thanks go to the Commission and the secretarial staff of the Committee on the Internal Market and Consumer Protection. Without them we surely could not have kept to the timetable and produced a genuine compromise in time for first reading.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, unlike many other economic disciplines, marketing is a true science and as such it has its own definite laws and rules, which remain the same regardless of those involved in them. Among these rules is the definite technical specification of the product, the emphasis on finding specific distinctions between similar products and the effort to protect in clearly specified circumstances the geographical indication. The latter, however, usually does not have anything in common with the technical parameters of the product. One of the aspects of the single market is the effort to avoid limiting the sale of products in another state's territory by imposing non-tariff barriers, such as quantitative restrictions, the obligation to repeat certification in each country, non-recognition of patents, specific packaging and labelling requirements of products outside common market customs, etc.
A first step, which could help to eliminate confusion or perhaps even artificial barriers to the free movement of goods, is raising awareness. I therefore welcome the effort to establish in individual states one or more Product Contact Points. Their main task will be to provide information on the technical rules in use in other Member States.
The proposal further focuses on the burden of proof. In this context it deals, too, with a technical procedure, which can result in denying a product access to the market in another Member State, in spite of the fact that it is legally marketed in another country or in the Member State of origin. The procedure as a whole relies on improving dialogue between the competent authorities of individual Member States. More effective communication is the main element involved in preventing risks connected to a ban on the sale of a product in the market of destination.
The difficulty with the otherwise commendable initiative is the attempt to cover an entire range of products in the Directive. It would be naive to assume that a similar or even identical approach can be applied to industrial products, for example cars, and to clothes, shoes and food products. While fully in favour of a unified approach, I am convinced that for individual products specific approaches will have to be maintained. I do not foresee any difficulties arising in the harmonised field, but rather in the case of products where the requirements have not been harmonised, in other words outside the harmonised field of products.
The regulation sets a 20-day deadline for economic operators to reply to decisions of the competent national authorities, based on the so-called public interest, which requires a product to be withdrawn from the market or to be banned or in some cases for changes to be made before the product is allowed onto the market. A positive aspect of the proposal is the emphasis on the possibility of a review of decisions by the national judicial authorities. In my opinion, the only unclear aspect of the proposal, which I support in its entirety, is the reference to the Treaty. For example, Article 5.2 of the financial statement is entitled 'Value-added of Community involvement and coherence of the proposal with other financial instruments and possible synergy'. If the proposal refers to the Lisbon Treaty, I would consider this to be inappropriate since ratification of the Lisbon Treaty has only begun.
In conclusion, I would like to state that, in my opinion, the regulation will help to tackle the issue of constant duplication of tests and certificates, which arises because one country considers the certificates issued by another authority to be insufficient. In the past, as a representative of an export company, I experienced these difficulties on the ground and I believe that the proposal in question will help to remedy them.
on behalf of the IND/DEM Group. - Madam President, I think I can be forgiven for thinking I had stumbled across a Hollywood Oscar nomination ceremony a little bit earlier on: everybody congratulating each other, slapping each other on the back, absolutely marvellous! Mr Stubb managed to thank just about everybody, but I think he forgot his grandmother. Yes, Mr Stubb, you missed out your grandmother!
Well, interesting, is it not? We harmonise, we homogenise, we regulate, we legislate. It is as though this institution somehow has a manic desire to prove its worth by sheer activity: good, bad, indifferent. We must be seen to be busy. The assumption here is that the European citizen is some sort of backward child, and we are the well-meaning but authoritative parents: we know all and we control all. Yet we do not, do we? The level of commercial experience in this Chamber is pitiful. Political placemen, journeymen, with no real understanding of the outside world at all, manically producing flawed and dangerous legislation, while we greedily suck at the public teat with our ludicrous posturing.
The emerging countries such as India and China, who take over our manufacturing production even as I speak, must stare in wonder at us. World competition in trade is not unlike a football match. They watch us line up on the field, the whistle blows, and we assiduously start to kick the ball into our own goal. How they must laugh behind our backs. Not that this Chamber has any legitimacy left as the new Constitution is railroaded through, against the will of the people. But their day will come, and it will be into the courtyard for all of us to the rattle of rifle bolts, and we will have richly deserved it.
(FR) Madam President, while wishing Mr Harbour a happy birthday, I have to say that we appear to have travelled back in time here to the 1990s. Back then we were busily churning out legislation in preparation for the single market, and apparently we are still at it, because today we have before us two further regulations and a decision for ensuring the free movement of goods. There is no getting away from facts, and the fact is that governments are keen on protection - not to say protectionism. Technical standards and form filling and safety requirements all make for non-tariff barriers. In car-producing France, for example, we had years of insistence on yellow headlamps instead of white ones as a means of limiting the number of foreign vehicles on our roads.
Now we have the Commission proposing a common framework for the free marketing of bicycles and ladders - for dads to fall off; toys that place children in mortal danger; kettles for scalding their mums; and various appliances on which grans and grandads can get themselves electrocuted.
We were under the impression - 23 years after the signing of the Single European Act - that it was all done and dusted: that the Cassis de Dijon judgment in 1979, followed by a couple of hundred more Court of Justice rulings, had ensured mutual recognition of everyone's products by everyone else. Well, we were wrong! The single market is still a multiple market and so, to eliminate all the regulatory and technical niggles that have the effect of subtly re-erecting borders, the Commission suggests we adopt the principle that importers bear the cost: importers are to be responsible for the safety of the products they import, and the burden of proof is to be reversed.
That said, the texts before us are an exercise in stating the obvious: they reassert the concept of mutual recognition; they bow to the mania for labelling - which is termed marking - with the CE logo, its approved dimensions and sanctions for its improper use; and low and behold, 15 years after the dismantling of borders and customs controls, our rapporteur André Brie demands more resources for customs officers. Reinstating customs officers in a free-trade zone is quite something, although apparently Adam Smith, that doyen of free trade, did spend his last days strolling round his hometown in his father's customs uniform!
So I say, let's do it: let's bring back customs officers complete with traditional peaked caps. We will probably need to import the caps from China but at least we will make sure they are safe. After all, we wouldn't want to be responsible for any members of the Commission catching sunstroke!
(DE) Madam President, ladies and gentlemen, I too should also begin by thanking the rapporteurs and the other Members who have worked their way through this complex dossier, but on this occasion I wish to start on a different note. One person I shall certainly make a point of not thanking is Mr Bloom, who has contributed nothing constructive to the substance of this debate through his intervention. In that respect he has failed in his own quest to remove burdens from the shoulders of Europe's citizens. I hope you will nevertheless allow me to reiterate the birthday wishes I expressed yesterday evening to my friend Malcolm Harbour.
Whether this package will be a good birthday present remains to be seen. We shall have to wait and see how the Member States implement the decisions we have now taken jointly with the Council. May I convey my sincere thanks to you, Mr Vizjak, for your efforts in this matter, which we spoke about in Slovenia, and may I also thank Commissioner Verheugen. Much will revolve around a clause crafted by Mr Stubb, who deserves credit for its smooth passage through Parliament. I refer to the reversal of the burden of proof in the non-harmonised area of the internal market. That is a principle which will make life far easier in the internal market, especially for small and medium-sized enterprises, with minimal bureaucracy.
I hope that all Member States have understood what they are letting themselves in for here. It is no longer the owners of small businesses or manufacturers who will have to ask governments whether products can be imported but rather the Member States which will henceforth have to demonstrate that all the provisions they have enacted are necessary and proportionate. I can guarantee that some Member States are in for a rude awakening in this respect. None the less, it is an encouraging signal for the internal market as well as for the small and medium-sized enterprises that operate in the internal market.
I am also most grateful to Mrs McCarthy and Mrs Fourtou for informing us that the CE mark and its significance did not just begin to exercise this Parliament when the framework legislation on the new approach was adopted but that, whenever a directive relating to the CE mark has been discussed in recent years, we have repeatedly asked whether the CE mark - which, as we know, was originally intended purely as a marking for market-surveillance bodies - really tells consumers what they want to know when they buy a product. It goes without saying that it is very difficult to draw the line between consumer goods and industrial goods. We are aware, of course, that we need a low-cost solution which is virtually free of red tape. At the same time, we are grateful, Mr Verheugen, that you intend to have a study conducted, a study which our entire committee unanimously supports. We hope that this study will come up with sound evidence which might indicate that the CE mark in its present form does not give consumers all the information they need.
(DE) Madam President, Commissioner, President-in-Office of the Council, ladies and gentlemen, about a year ago, on 14 February, the European Commission proposed this new package of measures for goods with the aim of injecting fresh impetus into trade in the internal market. The fact that we have managed to bring the package to a conclusion today, in little more than a year, is indicative, I believe, of the very fast and efficient work of the team entrusted with its passage through Parliament. No part was played by the Members up there in the back - on the far right, if I may put it that way - and their contribution left me with the impression that they do not know to this day what the package is all about.
What struck me during the course of this debate was the huge number of obstacles that still exist in the internal market, given that it was back in 1992 when Jacques Delors introduced the single market. It is astonishing to see the real difficulties that face small and medium-sized enterprises when they try to enter the market in other EU Member States. According to the Commission, this package contains measures that will impact on 22 industries with an aggregate annual output in the region of EUR 1 500 billion.
We have managed to ensure that future improvements to the system of market surveillance will be based on uniform criteria, and that is essential. When a market is open, there must also be surveillance mechanisms in place. Dangerous goods can be more easily detected and made safe, and more clearly targeted investigation of fraudulent operations and prosecution of fraudsters can be carried out. As other speakers have said, not only producers but also importers will be held responsible in future. This will not be a dead letter, for there will also be a liability provision with penalties for non-compliance.
This system of market surveillance is also a major gain for players who already abide by the rules, because it considerably improves the means of detecting the bad eggs among manufacturers and importers. I was astonished to learn that customs authorities and market-surveillance bodies have hitherto known next to nothing of each other's activities. This secrecy and the supposed protection of corporate interests will be stopped here and now.
In connection with the CE mark, I am pleased that Parliament has gone its own way. We did not accede to the hasty calls from consumer organisations seeking the abolition of the CE mark or to the Commission's call for unwarranted upgrading. These were not the right paths to choose. I believe we have now opted for the best way ahead.
In the face of opposition from some quarters, Parliament also secured the preservation of national safety marks - not only the German one but others too - until such time as we find the ideal alternative.
As a Social Democrat I am also proud that one particular principle is enshrined not only in our resolution but also in the Regulation itself. The formula in question was somewhat contentious until the very last minute, but we succeeded in laying down that accreditation bodies must not compete with each other and must keep their public mission sacrosanct, as it were. I believe this was the consensus view too. What was important to all of us was the need for greater transparency.
It is astonishing to note how little cooperation still takes place, and I believe this package will pave the way for better cooperation among public authorities too.
Let me conclude with a word on the package as a whole. It represents a gain for Europe's businesses as well as its people. Many things will be easier, many processes will be less bureaucratic - and thus less costly, of course - and yet we are still creating a higher level of safety for consumers. To borrow an expression from the business world, this can rightly be termed a win-win situation.
(NL) Madam President, my warmest thanks to the rapporteurs Mr Stubb, Mrs Schaldemose and Mr Brie for the swift and constructive way in which they have completed their tasks. This is the way law-making ought to be - fast and solid. My thanks too to the Commission and the Council Presidency.
Europe was founded for just this kind of legislation and it is good to be giving an enormous boost to the economy, specifically to SMEs. We get a lot of complaints from small businesses that their export and business operations are hampered by the fact that borders remain closed despite all the talk about the single market. This will mean a more solid basis for the European Union. Small businesses are after all the mainstay of our economy and this is also the sector that provides the jobs we so sorely need in the European Union.
For Member States too this will create a sounder basis because it will save us a great deal in administrative costs, 150 billion a year. The budget for this year is 120 billion. So let us not have any Member State saying that the European Union costs too much, because they actually have money left over. We don't have hordes of media folk standing outside to report this joyful news, but I think it bears mentioning.
As liberals we are of course very glad to see the single market strengthened. A more dynamic economy means a more prosperous Europe, and that is good for businesses and for consumers, so good for the European Union too.
I shall not use all my allotted time because many other speakers have already praised the substance of this package. So I shall not go into the technicalities. It is a fine piece of work. I hope we can approve it by a unanimous vote and that it will come into effect very soon.
Now that we also have a reversal of the burden of proof, the measures which the European Commission takes when Member States abuse the procedures for protecting our markets are pretty good. Action is taken fast and properly in such cases. So I think this will work well.
(PL) Madam President, the European Union is a manifold collection of values, experience and historical - as well as social - diversity. We often differ not only in our past experience but also in our present laws and obligations, which are carried over to European institutions, workplaces and citizens.
We live in a period of profound social, economic and cultural change that unfortunately has certain negative effects. But it has also given rise to many good and positive developments, among which the liberalisation of capital, goods and services, and the free movement of persons, must certainly be counted. While these developments create suitable conditions for economic activity, we can also see that capital often takes precedence over people, endangering their health and even their lives.
We must therefore strengthen all possible control procedures. The CE system must be reinforced both on our borders, as some Members have said, but also in our internal markets, and especially in the commercial networks. The range of goods now produced by supermarket and hypermarket chains defies imagination, and that important fact must be taken into account. We must bear in mind not only the marking system but also the other available means to us of boosting consumers' knowledge and ability to choose between goods.
Madam President, these reports seek to improve regulation of the market in products, especially by tightening up recognition of the CE label and banning misuse of the label. All this is good, but in my contribution to this debate I am going to divert a little to an aspect that is overlooked by these reports but which I feel is highly relevant to the discussion on products.
The aim of the various proposed measures is to encourage people to buy products and, when they buy, to purchase European ones. How can we square this encouragement of increased consumerism with the need to use resources wisely? That is, to understand that these must be shared, not just globally but with future generations?
Some Member States are primarily concerned with building their economies, but for others the issue of responsible environmental stewardship ranks with trade. Those countries are seeking ways to square the circle of competitive trade and maintain a good, sustainable standard of life and product usage. Energy efficiency, use of recyclables and low-toxicity materials are all a step in the right direction, but an important addition is the elimination of planned obsolescence. Planned obsolescence is the deliberate creating of products that will not last and that are not repairable.
When I bought my first microwave I deliberately bought a good one that would last. It lasted two years. When I brought it back I was told it was not worth repairing and that there was no one to repair it. So I bought another good one. It lasted two years. Now I buy a new microwave every year - the cheapest I can find - and it is then thrown away.
We have to be careful with our harmonisation that we leave responsible countries the option to ban products that have built-in planned obsolescence, and that we encourage countries only to allow in products that will last and are repairable, because it is those countries which are stuck with mountains of waste at the end of the cycle.
(SK) Ladies and gentlemen, I have been enjoying today's very good atmosphere during the debate on the internal market and I would like to thank all those who have contributed to it. Of course democracy demands that we listen to contradictory views as well, such as those expressed by my fellow Member Mr Bloom.
I have a son Andrej, which is why I know that the name Andrej means someone who is strong and powerful. The bearer of this name, Minister Vizjak, lends this debate a very powerful dynamic. I would like to note that it is not usual for the Council to be represented in such debates. The basic precondition for a properly functioning European internal goods market is the removal of obstacles to economic operators and the creation of favourable conditions for companies, in particular for the 23 million small and medium-sized enterprises. As to the number of products from developing countries, we have to find solutions to the challenges of globalisation.
One such solution is the presence of clear legislative rules to ensure that all products imported to the European market comply with the same safety requirements as the products that are manufactured within the Community. The basic principles of the legislative package on the marketing of products are the manufacturers' responsibility for ensuring that their products comply with the existing European laws on the one hand, and the responsibility of Member States, which must ensure surveillance of the European Union market, on the other hand. I must admit that the subject of European standardisation became close to my heart when I was the European Parliament's rapporteur for the financing of European standardisation, and I still feel the same way about it now here in the European Parliament.
I do realise the great importance of this significant European Union policy and I welcome Commissioner Verheugen's involvement. As rapporteur for PPE-DE Group, I also focused on amendments to the report by Mrs Christel Schaldemose on increasing importers' responsibilities, decreasing the administrative burden on small and medium-sized enterprises and retaining the new approach as a basic framework for the marketing of products. I also pointed out the need for more effective information campaigns in order to increase consumer awareness: this is the cornerstone of increasing consumer confidence in the EU's internal market.
In my amendments I concentrated, in particular, on the consumer and on the importance of ensuring that consumers are protected from products posing a danger to their health. I also highlighted the need for more effective information campaigns in order to increase consumer awareness: this is the cornerstone of increasing consumer confidence in the EU's internal market. On the practical front we can see that at present the CE marking does not offer sufficient guarantees that a product really is safe. That is why we have tried, by means of this legislative package, to make the CE marking more meaningful, to introduce sanctions for its abuse, to tighten up rules on award of the marking and to make the system of market controls significantly more powerful.
The compromise that was agreed includes the transfer of some of the articles relating to the CE marking into the regulation. This is a very positive step. In conclusion, may I thank Mrs Christel Schaldemose and the other rapporteurs for constructive cooperation that has helped us to unify the terminology, processes and models of assessing compliance so that we can use them in the revision of sectoral directives, in particular the long-awaited Toys Directive, to the satisfaction of all European consumers.
(NL) Madam President, Commissioner, Mr Vizjak, ladies and gentlemen, my thanks to everyone for their input on this but especially to the rapporteur, Alexander Stubb, who was very helpful in including us, the shadow rapporteurs for his report, in all aspects of the discussions. Thank you for that.
Approval of the goods package marks a serious advance towards achieving the single European market in goods and the three proposals together are necessary instruments if we are to have a single market in goods that works properly. We have the principle of mutual recognition, but it exists chiefly on paper. All too often the principle is ignored. The single market today is not working as Jacques Delors had envisaged it a quarter of a century ago. The European Commission calculates that it costs companies 2 to 10% more to sell their goods in another Member State, because the principle of mutual recognition is incorrectly applied. Indeed, as you too have worked out, Mr Stubb, this means an extra cost to the Union as a whole of EUR 150 billion a year. That is bad news, for businesses and their employees, but also for consumers who have to pay higher prices as a result. So it was high time to dust off the principle of mutual recognition and apply it properly. Hence this rigorously designed procedure with a reversal of the burden of proof, which requires the Commission to be informed of the Member State's decision at the end of the procedure. I hope the Commission will also take action at the end of the procedure if it transpires that there are still a few little rules that are not based on objective criteria.
One or two things for the future: strict quality criteria for national supervisory authorities is a step forward but ultimately we need to improve cross-border cooperation when it comes to supervision. Our Committee on the Internal Market went on a tour of the port of Antwerp, where we saw the customs services demanding more funding - a matter for Member States - but also calling for more cross-border cooperation, which is something we need to work on for the future.
Secondly, we have greater clarity surrounding the CE mark but I agree with Mrs McCarthy and Mrs Gebhardt that we need to work on a real safety label in the future. I welcome the positive reply given by Commissioner Verheugen on this. Mutual recognition has to work better, and all parties on the ground have to accept their responsibilities here, Member States and the Commission too. But it remains the second-best solution. We want to see harmonising legislative initiatives in future to complete the single market in goods.
(FR) Madam President, with all due respect to Mr Bloom, who has since fled the Chamber, I should like to add my voice to the chorus of praise for our three co-rapporteurs, to thank them for the time they put in and for their perseverance in achieving what is a fair compromise and a win-win solution for European manufacturing and for consumer safety.
Given that I have only two minutes and that I am speaking as a member of the Environment Committee, you will forgive me for focusing on key points, and particularly on the question of the CE marking system. Seven months after the Mattel incident and the withdrawal from the market - as we have already heard - of more than 20 million Chinese-made toys that were CE marked, the Union has been under more pressure than ever to improve the marking system. In recent years it had advocated a flexible, voluntary system based on the New Approach - a method which undoubtedly has its advantages but which, used in isolation, may be less than fully effective if certain manufacturers affix the CE mark in disregard of the rules, thus placing consumers at an obvious risk in terms of safety.
That is why this package of measures is essential for giving the authorities that deal with the problem - namely approval and certification bodies and customs services - the weaponry they need to combat abuses of the CE marking system.
It is no coincidence that the European Parliament has already spoken out on more than one occasion - most recently in the resolution on toy safety of September 2007 - in favour of tougher market surveillance. Our rapporteur, Mr Brie, placed considerable emphasis on that point.
As long ago as January 2004, with the support of Peter Liese, Karin Scheele and also Claude Turmes, my report on the Eco-design of Energy-using Products Directive deplored the obvious safety failings of very many products and the unreliability of certain labelling systems both compulsory and voluntary. Four years on, it would seem we have made little progress, and I must say - speaking on behalf of the very many professionals who have approached us on the subject - that is a matter of regret.
All measures that make for greater legal certainty and give additional assistance to industrialists and SMEs are, of course, welcome. I am thinking here of the local product contact system announced in the report, as well as Alexander Stubb's announcement this morning of his own personal info point. I don't know whether or not he's planning to call it Stubb/SMEs.com, but I wish him every success with it and I must say that I share my colleagues' caution, as expressed in the oral question, on the subject of additional marking and its compatibility with the existing system.
I fully support the concern voiced by Arlene McCarthy, with her instructive example of the kettle this morning, and I am grateful to the Commissioner for indicating significant movement on that question.
In conclusion, Madam President, I would point out that the rules we are laying down here will be worthwhile only if they are observed, as they obviously should be, by European manufacturers and distributors and also - crucially, as Mia De Vits has just noted - by economic operators from third countries, especially importers.
(PL) Madam President, in the last few years there have been more and more cases in which goods that do not meet EU standards have been introduced into the EU market. It is not just a question of Chinese toys. Pesticides, plant care products and even medicines are being pirated that not only fail to protect or cure but in many cases are actually harmful. The three reports before us - by Mr Brie, Mrs Schaldemose and Mr Stubb - deal with the introduction of goods into the EU market, the application of technical rules to products lawfully marketed, and arrangements for accreditation and market surveillance. They do not infringe the basic principle of the free movement of goods in the EU market, but make it possible to protect that market and at the same time protect our citizens.
As the rapporteurs say, we must ensure that exceptions are eliminated and the proposed regulations and decisions are applied and operate as widely as possible. If possible, it would be desirable to produce a single document on the model of other regulations of this type, dealing with the problems in a comprehensive fashion. We would thus avoid numerous repetitions of arguments and terminology that could give rise to conflicting interpretations. The drafts and reports submitted to us are an excellent basis for a comprehensive homogeneous document.
(PL) Madam President, I congratulate all three rapporteurs on their excellent, constructive reports. The introduction of goods into circulation on the territory of the Union is without doubt a very serious issue. We all remember the recent problems caused by the introduction of unsafe toys into the EU market. Those toys were not discovered by the EU control authorities since, as in many other cases, the monitoring system proved ineffective.
It happens more and more frequently that manufacturers affix the CE mark to their products without any control, despite the fact that the goods in question do not meet EU criteria. Moreover, the CE mark is repeatedly counterfeited. These and other reasons lie behind the Commission's proposed package on the introduction of goods into the EU market.
I would like to make a point concerning one of the three components of this package: Mr Brie's report on accreditation and market surveillance. The issue of the CE mark dealt with in this report seems to me of particularly importance. I am pleased that Members have taken a position in support of the CE mark as a major guarantee of compliance with EU standards and - most important of all - that they are in favour of strengthening its position.
An important issue discussed in this connection has been the problem of other national marks existing in the EU market. I would like to point out here that, in joining the EU, Poland was told repeatedly that it was not to incorporate the safety marks of other countries into its national system. We complied with this instruction, even going so far as to eliminate our own B mark, which was the Polish symbol of product safety. So it was important for us that the EU approach be followed and the principle of non-discrimination be respected in the new legislation through the inclusion of a prohibition on the introduction of new safety marks other than CE.
I am very pleased to see that the Council, the Commission and Parliament have stuck to this position by deleting the relevant clauses and maintaining the status quo. I nevertheless consider that we should work together on the European CE mark with a view to removing other marks from the market in the longer term, although an initiative to that end will have to wait until the Commission has looked into the matter.
(SV) Thank you, Madam President. I also want to thank the rapporteurs very warmly for their very good work. It was tremendously exciting to follow them in their progress.
Although I am in favour of cooperation that is more intergovernmental in nature, I realise that there are cases in which we need our laws to be as uniform as possible in the Union. The legislative package on the marketing of products on the internal market is such a case, since what we produce in, and import into, the EU circulates freely on the internal market. For me the safety of consumers on the market is paramount.
I therefore welcome the rapporteurs' proposals in the legislative package, which in many instances improve on the Commission's proposals. For example, Mrs Schaldemose wants the importers to bear responsibility for ensuring that the products they import comply with EU rules.
I think this is particularly important, now that we are also to review the Toy Safety Directive in the light of the problems on the toy market which have been in the spotlight recently. I think it is self-evident that importers should be accountable and risk penalties if they import dangerous products. Who else? We must also amend and strengthen the CE marking system. Although it is precisely that question which has been most sensitive, I think that the rapporteurs have made good progress.
As Mrs Schaldemose said, the CE marking system is not the solution to all our safety problems on the internal market. But many consumers currently believe that the CE mark means that products are safe, not least where it concerns toys and gadgets. We saw Mrs McCarthy demonstrate that with a kettle and a toy. It is our responsibility to ensure that the marking system is strengthened and that market surveillance really works in all the Member States.
Finally, I would stress once again that our consumers must take pride of place, for without secure and confident consumers we shall not have a flourishing market.
(RO) Allow me to make a few observations regarding the CE marking. At present, this applies to any product that is covered by a European directive. As long as manufacturers can mark most of the products without any inspection from a third authority or an independent body, this marking will not be efficient. This is the first problem.
Therefore, we all agree that the current CE marking system for products is not able to represent a guarantee of safety for the European consumers. In fact, it has not even been designed with the intention of representing a safety marking.
Dear Commissioner Verheugen, last year you said that we would never have 100% product safety. This is why I request the European Commission to take into consideration, besides more careful market supervision and more severe customs controls, harsher penalties for the companies manufacturing or importing products that do not comply with the EU norms and directives.
Let's not forget that most of the European consumers believe, without being informed, that a product bearing the CE marking is manufactured in Europe or was certified by a European independent body. This is the second problem. Even Commissioner Verheugen believes that the current CE marking may be a little confusing. This is inadmissible and, for this reason, I request the European Commission to launch campaigns informing the European consumers so that they would not mistake the CE marking for a quality and safety mark.
Mr. Commissioner, dear colleagues, we all agree that there should be a marking to attest the product safety. Either the current CE marking will be improved or there will be an additional marking; the solution must be found as soon as possible. The internal market involves, besides the free movement of products, taking efficient actions for consumer protection.
(CS) Commissioner, the dynamic development of the EU internal market and the even more dynamic import of harmful goods, especially from China, force us to modernise the rules on the marketing of products, including those that have not been harmonised. This triple legislation package will simplify paper work whilst making it easier for Member States to improve surveillance on the EU market, which does not work at just one level today. That is why, after an extensive debate, we are tightening the requirements on the whole supply chain starting with the producers in the EU or China to importers and distributors in the EU. We are harmonising the rules for the accreditation of bodies and mutual recognition of certification.
Besides surveillance bodies, the role of consumer awareness is becoming more important: informed consumers should also be able to distinguish between products by how they are labelled, hence our efforts to strengthen the significant of the European CE marking, which indicates to surveillance authorities and informed consumers that the products fulfil the European quality and safety criteria. We need to combat its exploitation, too, including such deliberate confusion with other markings such as China Export.
I discovered that the European marking has not as yet been registered, so I asked the Commission to register it. Although the Commission advised that the registration process had been initiated, in the published notice the application for registration was not mentioned. I would once again call on the Commission to take action in relation to this issue.
Commissioner, I would also strongly urge you to register the European marking for international markets. Both these measures will facilitate further legal steps against abuse, including those leading to compensation. I consider delays in this regard to be inexcusable. I want to express my appreciation for the excellent work of the Commission on the preparation of this 'goods package', and in particular for the thorough work of all the rapporteurs, whom I wish to commend for the excellent result.
(ES) Madam President, some thirty years ago the Court of Justice established the principle of mutual recognition in its judgment in Cassis de Dijon. One of today's rapporteurs, Mr Stubb, says that this package of measures is an attempt to apply the Cassis de Dijon judgment on a legislative level. The judgment, however, cannot be replaced by a legislative text because in fact the judgment is an instrument used by the Court of Justice to impose harmonisation of the internal market.
The current package is a substitute for a greater need which has been demonstrated in this debate, namely the need for genuine harmonisation of production within the European Union.
The current system of mutual recognition means we are open to chains breaking at their weakest link. This was what happened with, for example, mad cow disease when the British Government decided to deregulate the procedure for the manufacture of meat-and-bone meal. It has also happened recently in another field, with Equitable Life, when the financial sector was inadequately regulated.
The package indicates a forward step, but only a small one, because it is only natural for Governments not to relinquish protecting their citizens - Mrs Hedh summed it up exactly - for as long as firstly, there are Governments which fail to establish the highest level of control, and secondly, there is no control system operated by the European Union. In short, this is a poor substitute for genuine regulation at European Union level to replace the 27 national sets of rules.
The European Parliament will probably approve this package and I believe it to be a good one, but we cannot rest on our laurels because without genuine Community regulation, without genuine certification of quality which puts the minds of citizens throughout the European Union at rest, we will not make great progress in constructing the market for European products.
(Applause)
(DE) Madam President, ladies and gentlemen, the fact that we are able to adopt the goods package at first reading speaks volumes for the excellent cooperation that has taken place within the European Parliament as well as between Parliament and the Council.
This is an important legislative project, both for those involved in trade and, more especially, for consumers. Through this package we are removing obstacles to trade that have resulted from differing technical rules in the Member States. At the same time we are guaranteeing the quality of the products that are traded on the European market. The new legislation will ensure that products which do not comply with EU law or which are unsafe are quickly removed from the market or do not reach the market in the first place. Dangerous products are to be reported to the Commission without delay so that they can be taken out of circulation in all member countries. Cooperation with countries outside the EU - one need only think of China - will be improved under the Regulation by measures such as joint programmes and exchanges of technical expertise.
Through these new provisions, we are ensuring efficient market surveillance and better scrutiny throughout Europe. That, after all, is what really counts.
In all our discussions and negotiations we focused primarily on the consumer. The CE mark, for example, signifies the manufacturer's compliance with European requirements for the product in question. Now, however, importers are to bear a greater share of responsibility alongside manufacturers. In particular, false or misleading CE marks are prohibited, and those who use them will face criminal prosecution in the Member States. All of this protects consumers, but it also safeguards honest entrepreneurs who observe all the rules. One of our main successes has been the preservation of the tried and tested national safety marks such as the German 'GS' symbol. Consumers are familiar with these marks and trust them.
On Thursday we shall adopt a set of rules that promotes trade in goods in the internal market to best effect while at the same time - and this is so important - protecting consumers by means of better surveillance.
(FR) Madam President, Commissioner, ladies and gentlemen, European consumers expect the products they buy to enjoy better safety protection. All too often we hear on the TV news that such-and-such a product from a country outside the European Union poses a risk to safety or health. This package of measures is an impressive response to such problems, and I should like to highlight the work done by our three rapporteurs during the negotiations, in insisting on the importance of consumer protection.
In the current product-safety climate, new legal instruments are an absolute necessity. I would draw your attention, in particular, to the oral question that is to be asked concerning revision of the rules on use of the CE marking.
The marking has, until now, been seen by European citizens as a sign of confidence and an assurance of safety, whereas it is actually no more than a declaration by the manufacturer that the product complies with European legislation. This means it has too often been affixed willy-nilly and used improperly. We have only to think back to the Mattel toys affair. I am very keen to see a proposal from the Commission for an additional mark that would give the system greater credibility and improve consumer information, with a view to making imported products safer. I have no doubt, however, that Commissioner Kuneva is committed to addressing this matter. She has always indicated her support for improving consumer confidence.
What we need - and what Mrs Schaldemose's report proposes - is tighter market surveillance to prevent abuses of the marking system and to clarify the responsibilities of importers and manufacturers, because ultimately they alone bear the responsibility for putting on the market products that are safe, and we are well aware that cooperation between national market surveillance authorities and customs services is very uneven.
The overriding priority is to make importers directly liable for the safety of the products they import. Currently it is very hard to take sanctions against them because in some cases, by the time that problems come to light in Europe, manufacturers have closed their factories and disappeared. It is a situation we can no longer accept.
I would like to conclude by thanking Mrs Schaldemose for taking account of the circumstances of small and medium-sized companies in relation to conformity assessment procedures. The challenge is to strike the right balance between procedures that could be burdensome and over-costly for micro-enterprises, including the craft sector, without absolving them from their responsibilities.
(DE) Madam President, Commissioner, Mr President-in-Office, I should like to express my thanks for this report and remind the House that the CE mark of the European Union means that a product complies with European standards of quality and reliability. There must be no doubt whatever that in future imported products will have to match exactly the same standards that we apply to goods produced in the European Union. Only then shall we have a level playing field. It must also be possible, however, to continue marking products visibly with the Member States' recognised symbols, because we are aware that these inspire great confidence among hosts of consumers.
In conclusion, let me say that great importance also attaches to additional markings for regional specialities and for organic food products, since we know that these too are widely recognised and trusted both within and beyond the European market, and such goodwill must be nurtured.
(PL) Madam President, I welcome the package submitted to us today as a step forward, both for consumers and for European entrepreneurs. I would like to say a few words about the principle of mutual recognition. I don't know whether you are aware, ladies and gentlemen, that it is already 30 years since the European Court of Justice handed down its judgment on that principle.
Regrettably, the situation regarding Member States' implementation of the principle of mutual recognition, which is so fundamental to operation of the common market, is far from satisfactory. It has become common practice for firms to be subjected to burdensome administrative procedures before they can put goods on the market. As an entrepreneur myself, I have experienced this red tape at first hand for many years.
I do not know whether you realise that the costs borne by firms in the European Union as a result of non-compliance with the principle of mutual recognition are enormous, and the Union itself incurs losses of some 150 billion euros. So if we are still intent on making the European economy strong and competitive in the framework of the Lisbon Strategy and, in the not-too-distant future, vis-à-vis India, China, Brazil and other powers, we must accept this principle as common to us all and give it proper recognition.
President-in-Office. - (SL) Ladies and gentlemen, let me share with you a few final thoughts regarding the importance of this agreement on the three items of legislation which we have nearly finalised and which will significantly help to improve the operation of the internal market. Mr Ayral would certainly have been happy today. He is greatly missed.
Following the extensive work carried out by our German and Portuguese colleagues on behalf of the Council before Slovenia took over the Presidency, the task of final harmonisation between the European Union institutions was left to the Slovenian Presidency. I welcome the substantial cooperation we have received from everyone in completing this - some would say - difficult task relatively efficiently and quickly.
We joined the European Union less then four years ago and, in taking over the Presidency, we took on an immense challenge that carries a huge responsibility. That is why we are particularly pleased to have been involved in completing this great task which is so important for all the Member States of the European Union.
In my view, the application of the package will enable us primarily to ensure the following. First, we will do away with the protectionism that exists in some markets within the European Union, and this will certainly boost the competitiveness of the economy within those markets. I think protectionism is the greatest obstacle to the development of competition and competitiveness among economic operators in those markets.
Secondly, we will secure uniform treatment and mutual assistance between national authorities for the surveillance of marketed products, effective safety checks on products manufactured by European companies and those entering the EU from third countries, and, of course, more coherent future technical legislation. The final result will be a friendlier environment for economic operators, especially small and medium-sized enterprises. Furthermore, and of greatest importance to our citizens, it will ensure high safety levels for products in the European Union market.
I am therefore convinced that this package will be an important first step in our future efforts. Today we have talked at length about those future steps forward, which are also important challenges for the work we are to do.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, allow me to begin by adding a few comments on the direct economic implications. It is indeed the case that the rules on mutual recognition apply to 21% of all European industrial production, which is truly a sizeable volume.
Moreover, if this system of mutual recognition worked perfectly, in other words if it were fully applied everywhere, the result would be a 1.8% increase in Europe's GDP, which certainly represents a significant macroeconomic impact. The opposite is also true, in that the potential value of the internal market would fall by about 10% in our estimation if mutual recognition did not work, that is to say if recognition were not practised; that would, in fact, amount to an annual shortfall of some EUR 150 billion.
Mrs Roithová asked a question about the registration of the CE mark. In fact, we could not do that until last year, because it required an amendment to the relevant European legislation. The process is under way, and I assume that today's decisions will help us to expedite it. It is not entirely in our hands, but we are doing what we can to complete this registration as quickly as possible.
Mr Csibi mentioned - with a critical undertone - that I had said last year that 100% product safety was not possible. Let me therefore re-emphasise that there is no such thing as absolute guaranteed product safety. Even if we had all products certified by an independent third party, such a body could not possibly check every single item in a production run.
The testing is always confined to a prototype, and problems do not occur when the prototype is presented but in the normal routine of mass production. Even in the case of products for which we have the most stringent of safety rules, such as prescription medicines and motor vehicles, we hear recurring reports of manufacturing defects and of product recalls. The idea that we can offer consumers the prospect of 100% product safety is an illusion.
For this reason, we must insist - it is our only option - that all those who bear responsibility in the chain are held fully accountable. That begins with suppliers of production inputs, then it relates to manufacturers and, in the case of imported goods, importers too.
That is also the answer to the question from Mr Purvis: what we are doing through these new rules is to spell out that importers in Europe are responsible for ensuring that the products they import are safe and that they meet any applicable standards. In other words, European importers assume liability for the safety of products from outside the EU, and anyone who suffers loss or injury caused by a dangerous or faulty product has no need to track down some manufacturer or other in some country far beyond the bounds of the European Union but can press his or her claim against the European importer. I can assure you that this rule will have profound practical effects.
So much for the specific questions that were asked. Let me take this opportunity to thank you once again for the positive and constructive spirit in which this debate has been conducted. If Malcolm Harbour is still here, let me tell him that, as far as I am concerned, every day could be his birthday if all his birthdays are crowned with such signal successes.
(Applause)
rapporteur. - (DE) Madam President, there has been so much consensus that I can only express my thanks for the discussion, and there is nothing I wish to repeat. The one or two dissenting contributions were devoid of substance, and for that reason I shall disregard them. Allow me nevertheless to put today's evident harmony into perspective. I believe that what we are about to adopt are good legislative instruments. In recent years, however, it is not so much our legislation that has posed problems as its application in the Member States. Of course it is not always like the Mattel case that was mentioned earlier, in which millions of toys had to be taken off the market, but such delays, whenever and wherever they occur in the European Union, indicate that market surveillance is simply not working.
Take the RAPEX system, which highlights wide divergences between European countries' systems of market surveillance. Such divergences are no longer acceptable either. I therefore appeal to the Member States to ensure that the instruments we are adopting here, as well as the market-surveillance mechanisms that already exist for the safety of consumers, are really put into practice.
Allow me to make one final personal remark. We have thanked very many people today. During the drafting of my report, I had the marvellous experience of working with fantastic colleagues from the secretariat of our Committee on the Internal Market and Consumer Protection. Without them we could not have produced this report. Allow me, therefore, to express my special thanks to Peter Traung and Luca Visaggio.
rapporteur. - (DA) Madam President, I would also like to say thank you for the many positive and good comments that have been made during today's proceedings. It simply goes to show that we have actually done an excellent job over the past year and have ensured that as many viewpoints as possible have been incorporated, which gives me great pleasure.
However, I have a couple of comments to make in response to some of the points that have been raised during today's proceedings. These concern the CE marking. It is absolutely true that it is confusing for consumers and we need this study on a possible consumer safety marking. However, I would also strongly emphasise that with this package the CE scheme will be greatly improved through increased market surveillance and the obligation for Member States to prosecute in the event of misuse of the CE marking. The CE marking and the CE scheme will be significantly improved compared with what we have today. The situation will be better in relation to the market surveillance authorities that use the marking as a tool. When a producer consciously uses the CE marking, he is saying that he abides by EU rules. If he does not do this, then he may be punished. He cannot allege that he was unaware of what he was doing. It is a marked improvement. The matter that we are failing to address is the relationship with consumers, to which the Commissioner has responded very positively by stating that an enormous amount of work will be carried out in this connection.
There has been some discussion regarding whether it was right or wrong to prepare a first-reading agreement. I feel that today's debate has simply illustrated that many people have been involved, because it has concerned three reports with many shadow rapporteurs etc. A very large number of MEPs have been involved in the work and have therefore also had the opportunity to express themselves. I also feel that we can be quite satisfied with the result.
Finally, I would quickly like to mention the names of the shadow rapporteurs and acknowledge that I also greatly appreciate their work: Mrs Rühle, Mr Brie, Mrs Fourtou and Mrs Pleštinská have made a very significant contribution, as of course have to the secretariats of both groups and the committee secretariat. Many thanks. It has been a great pleasure to be involved in this work.
rapporteur. - Madam President, I should like to finish this debate with four points and, unfortunately, I have to start with Mr Bloom, from the UK Independence Party, who criticised, amongst others, myself for being thankful to people who worked on this whole package. I do not know what he was taught at home, but I always thought it would be good manners to thank those people who had made this package possible.
Perhaps he should not thank his speech-writer - because, of course, he was reading directly from a piece of paper - because obviously the speech-writer did not understand what this package was all about.
My part of the package was about mutual recognition, with free movement of goods and with not harmonising everything. So perhaps what Mr Bloom, or his speech-writer, is suggesting is that Marmite or Branston Pickle should not move freely, or Rolls Royce, or Church's shoes, or Burberry clothing - I do not know how much good that would do for the UK economy. Therefore, I would recommend that, if you want to be a credible EU opponent, at least read the papers on which you are going to make comments.
My second point is that this is probably a European record in terms of efficiency, because I do not know of a major legislative package which was introduced on Valentine's Day - 14 February - 2007 by the Commission and approved by Coreper on 13 February 2008 - one day under a year. So, to all those people who were afraid that after enlargement we would become a little stiff and inefficient, I would say that this is a good example of a case where we have taken very fast decisions. I would also argue that this is probably the biggest package relating to the free movement of goods since the 1992 Delors package, if you remember. Therefore, in that sense, this was remarkably fast and, once again, I want to thank all the people who were involved in this, because it shows that the machinery works.
My third point relates to when Ms Ries said that companies hereafter will contact alexstubb.com to send their complaints if mutual recognition does not apply! If you will allow me, I will put a direct link to the Commission home page from there. Just get in touch with the Commission if you have problems with mutual recognition. That should and must be done.
My final point is that this is the first big achievement of the Slovenian Presidency; this is the first big legislative package that the Slovenian Presidency has pushed through, and I would like to congratulate it on a job well done. I know it was not easy in Coreper and I know it was not easy in the working groups, but the Presidency did an excellent job and, hopefully, it will be as successful in the final months of its Presidency.
On that very harmonious note, the debate is closed. The vote will take place on Thursday.
Written statements (Rule 142)
in writing. - (IT) At this plenary session we have discussed the 'goods package' which sets out a common framework for the marketing of products within the European Union and reaffirms the principles of reciprocity. As matters stand at present, the European Parliament would like to make the CE (European conformity) marking more effective because it provides guarantees of the safety of products and makes it possible to identify goods from non-EU countries. For some years, however, there has been another mark which is graphically almost identical to the CE marking, apart from the spacing between the two letters, which means something quite different: 'China Export'. Citizens are calling for initiatives and sanctions, and for customs controls to be stepped up, to prevent the European CE marking from being improperly exploited.
Counterfeit imported products which seem, at first glance, to meet the requirements for their introduction into the market are being marketed throughout the Italian regions. This is also due to the confusion brought about by the similarity between the two marks.
This regulation means that goods may move more freely in the EU, thereby increasing choice and consumer trust and simplifying the sale of goods.
(The sitting was suspended at 11.30 and resumed at 12.00)
Mr President, I would like to make an unreserved apology to the President of the European Parliament, to colleagues and to the House for any offence given by the remarks I made on 31 January when opposing the new powers granted to the President over the Rules of Procedure. I realise that the reference I made offended many in this House. I hope you will accept this apology in the spirit in which it is made.
(Applause)
Thank you very much, Mr Hannan. Your apologies are accepted and noted.